DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalkrishnan US 20150164349.


Regarding claim 1, Gopalkrishnan US 20150164349 discloses a wearable computing device (1400 in Fig. 14) comprising: 
a wearable body (body of 1400 in Fig. 14);
a first sensor (1404 in Fig. 14, accelerometer see table 1) positioned in or on the wearable body (1400) and configured to detect first data (movement) of a first type; 
a second sensor (heart rate sensor 1402 in Fig. 14) positioned in or on the wearable body (1400) and configured to detect second data (heart rate) of a second type; 
1408 in Fig. 14) positioned in or on the wearable body (1400) and configured to receive user input corresponding to a request to receive output data and to receive user input defining at least one trigger (see [0063]; see abstract and [0012]-[0013]); 
a memory (memory see [0116]) positioned in or on the wearable body (1400) and configured to store a plurality of triggers (the fall of the user, see table 1 pg. 6 and [0063]) corresponding to the first type of data and to store the second data (heart rate); 
a mobile processor (processor see [0116]) positioned in or on the wearable body (1400) and coupled to the first sensor, the second sensor, the input device, and the memory, and configured to: 
cause the memory (memory) to store the at least one trigger in response to the input device receiving the user input defining the at least one trigger (the at least one trigger may be their ecg and other personal information and cardiac health influencing factors or goals and recommendations set by the user see abstract and [0012]-[0013]),
cause the memory to store a buffer of the second data corresponding to previously-detected second data (see [0068] and [0069]),
compare the first data to the plurality of triggers stored in the memory as the first data is being detected (the fall of the user which is compared to accelerometer data, see table 1 pg. 6 and [0063]), and 
cause the memory to store at least some of the buffer along with the second data (movement) when the first data matches one of the plurality of triggers stored in the memory), the at least some of the buffer having an end time that corresponds to a time at which the first data matches the one of the plurality of triggers stored in the memory (see [0068]); and 
an output device (1408 in Fig. 14) positioned in or on the wearable body (1400) and configured to output the second data stored in the memory (memory) when the user input indicates the request to output the second data.

Regarding claim 2, Gopalkrishnan discloses the wearable computing device of claim 1 wherein at least one trigger defined by the user input is a new trigger (as the goals are subject to change at the users preference see [0012-0013]).

Regarding claim 3, Gopalkrishnan discloses the wearable computing device of claim 1 wherein the mobile processor (processor) is configured to cause the memory (memory) to store the second data until at least one of: 
the input device (1408) receives user input corresponding to a request to stop storing the second the first data fails to match the one of the plurality of triggers; or 
a predetermined amount of time has expired since the first data initially matched the one of the plurality of triggers.

Regarding claim 4, Gopalkrishnan discloses the wearable computing device of claim 1 wherein the input device (1408) is further configured to receive input corresponding to a request to store the second data (heart rate) and 


Regarding claim 5, Gopalkrishnan discloses the wearable computing device of claim 4 wherein the mobile processor (processor) is further configured to cause the memory (memory) to store the at least some of the buffer along with the second data when the input device receives the input corresponding to the request to store the second data (heart rate).

Regarding claim 7, Gopalkrishnan discloses the wearable computing device of claim 1 wherein the mobile processor (processor) is further configured to cause the output device (1408) to output the second data stored in the memory (memory) when the first data matches another of the plurality of triggers.

Regarding claim 8, Gopalkrishnan discloses the wearable computing device of claim 7 wherein the first sensor includes a clock (shown in Fig. 14) configured to detect a current time and wherein the another of the plurality of triggers includes a predetermined time of day such that the second data (heart rate) is output when the current time of day matches the predetermined time of day (see [0068] as the heart rate can be recorded at the same times of days and displayed/outputted on the device screen to allow annotation by user see [0069] and Fig.  11).

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 

Regarding claim 1, Applicant argues that Gopalkrishnan does not disclose an input device configured to receive user input defining at least one trigger, and the mobile processor configured to cause the memory to store the at least one trigger in response to the input device receiving the user input; and that automatically adjusting a trigger threshold based on an age or a weight of a user (as in Gopalkrishnan et al.) is not the same as receiving user input defining at least one of the plurality of triggers and storing the at least one trigger, as recited in amended claim 1.

The Examiner respectfully disagrees.
Firstly, it must be stated that the examiner is required to give the claims the broadest reasonable interpretation. Specifically, MPEP 2111 states:
During patent examination, the pending claims must be “given *>their< broadest
reasonable interpretation consistent with the specification.” > In re Hyatt, 211 F.3d
1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).< Applicant always has the
opportunity to amend the claims during prosecution, and broad interpretation by the
examiner reduces the possibility that the claim, once issued, will be interpreted more
broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-
51 (CCPA 1969).

According to Webster, to define is to fix or mark the limits of. Using the broadest reasonable interpretation, the input of the user’s age or weight causing the trigger 
Therefore automatically adjusting a trigger threshold based on an age or a weight of a user (as in Gopalkrishnan et al.) is the same as receiving user input defining at least one of the plurality of triggers and storing the at least one trigger.
What is currently being claimed in amended claim 1, is that the user input defines at least one trigger, nowhere is it claimed that this at least one trigger is or that it has to be the same as the plurality of triggers. 
Gopalkrishnan discloses that the user is capable of inputting an age or a weight that would define at least one trigger in [0063] as discussed above; but also the user is capable of inputting goals in [0012-0013] which once reached would serve as a trigger the device to record hear rate and/or heart score.
Therefore, the input of Gopalkrishnan is capable and configured to receive user input defining at least one trigger, and the mobile processor of Gopalkrishnan is capable and configured to cause the memory to store the at least one trigger in response to the input device receiving the user input.
And so claims 1-5 and 7-8 stand rejected over Gopalkrishnan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841